Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0113234, filed on 09/20/2018 and KR10-2019-0013855 field on 02/01/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 and 03/10/2020 is being considered by the examiner.
Drawings
The drawing submitted on 09/20/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0279356 A1).
Regarding Claims 1 and 12, Lee et al. teach: A method for providing data for training by a first electronic device, the method comprising: obtaining first voice data (speech sound) for a voice uttered by a user at a specific time through a microphone of the first electronic device ([0053] …input device, microphone; Fig.3, [0088-0089] terminal 31-1 receives speaker speech through microphone; [0090] speech receiver 311 may include a microphone; [0092] other similarly configured terminals 31-1 also received user speech sound at the same time…); obtaining a voice recognition result corresponding to the first voice data ([0082] Each of the terminals converts the received speech sound into electronic speech signals, and the converted speech signals may be transmitted to the server 23 through a wired or wireless communication network that transmits and receives electronic signals. The electronic signals generated in the terminals may include not only electronic signals converted from physical speech, but also signals recognized as a speech signal that is likely to include a meaningful command, as well as the speech signals recognized with improved accuracy as a command that is likely to include a specific pre-stored command, and the like. [0091] The speech transmitter 315 converts speech sound into speech signals, which have been recognized by the speech recognizer 313 to include meaningful information, into electronic communication speech signals…); and transmitting the voice recognition result, to a second electronic device (server) which obtained second voice data (same speech sound received by one of other or second terminals 31-N at the same time or server receives one of the voice data (second) from one of the terminal) for the voice uttered by the user at the specific time ([0052] The speech recognition method according to an embodiment is performed based on a network environment where a plurality of terminals, a server, and a target device are connected through a wired or wireless communication network. Each of the terminals may be devices that perform a speech recognition function, or may be connected to the server through a wired or wireless communication network. The server may be a device that receives speech signals through wired or wireless communication network, and integrates the received speech signals to recognize commands to control a target device. [0082] Each of the terminals converts the received speech sound into electronic speech signals, and the converted speech signals may be transmitted to the server 23 through a wired or wireless communication network that transmits and receives electronic signals. [0083] The server 23 may recognize a command by integrating these speech recognition results obtained from the speech signals. The server 23 may recognize a command by applying a weighted value according to distances between the speaker (U) and each of the terminals that have been calculated based on times of arrival when speech reaches each of the terminals from the speaker (U), and by integrating speech recognition results of these terminals. The recognized speech may be transmitted from the server 23 to the target 25 through a wired or wireless communication network.  [0092] other similarly configured terminals 31-1 also received speech sound at the same time…[0093] The server 33 recognizes a command by integrating speech signals transmitted from a plurality of terminals based on times of arrival when speech sound reaches each of the plurality of terminals. [0099] If speech recognized based on an integrated speech signal obtained by integrating speech signals transmitted from a plurality of terminals is recognized by the speech recognizer 339 as a speech command for a specific target, the speech may be transmitted to the target as an electronic signal.).
Lee does not teach, above functionality “for use as data for training a voice recognition model.”
However the claim 1, positively recites steps of “transmitting the voice recognition result, to a second electronic device which obtained second voice data for the voice uttered by the user at the specific time” which is within the scope of the method claim 1, to get data. And “for use as data for training a voice recognition model” is not part of the method steps or scope of the method since the data is not required to perform the method as claimed, rather data is only achieved through performing the method. Therefore the scope of the current pending claim 1, method, is to get data, and the data could be use for various purpose including training which is optional and an intended use.

Regarding Claims 2 and 13, Lee et al. teach: The method for providing data for training of claim 1, the method comprising: based on the voice uttered by the user being sensed, transmitting, to the second electronic device, a wake-up (identified words, syllables, or the like) command to control the second electronic device to obtain the second voice data for the voice (See rejection of claim 1 and [0082] The speaker (U) may give a speech sound to control the target 25. While being spread as physical waves in a space, the speech sound is received by the plurality of terminals 21, 21-1, 21-2 . . . , and 21-N that are positioned at separate locations. Each of the terminals converts the received speech sound into electronic speech signals, and the converted speech signals may be transmitted to the server 23 through a wired or wireless communication network that transmits and receives electronic signals. [0083] The recognized speech may be transmitted from the server 23 to the target 25 through a wired or wireless communication network. [0098] Further, the speech recognizer 339 may determine whether the identified words, syllables, or the like, are commands to control a specific target or not. The speech recognizer 339 may refer to various types of information, such as a database for identifying Korean words, syllables, or the like, a database for identifying English words, syllables, or the like, command information for control of TV sets, command information for control of an air-conditioner, and the like. These types of information may be stored in advance in the server 33 to be provided to the speech recognizer 339.).

Regarding Claims 3 and 14, Lee et al. teach: The method for providing data for training of claim 1, further comprising: transmitting the obtained first voice data to the second electronic device (See rejection of claim 1 and [0099] If speech recognized based on an integrated speech signal obtained by integrating speech signals transmitted from a plurality of terminals is recognized by the speech recognizer 339 as a speech command for a specific target, the speech may be transmitted to the target as an electronic signal.).

Regarding Claims 4 and 15, Lee et al. teach: The method for providing data for training of claim 1, further comprising: transmitting time information related to the voice to the second electronic device (See rejection of claim 1 and [0083] The server 23 may recognize a command by integrating these speech recognition results obtained from the speech signals. The server 23 may recognize a command by applying a weighted value according to distances between the speaker (U) and each of the terminals that have been calculated based on times of arrival when speech reaches each of the terminals from the speaker (U), and by integrating speech recognition results of these terminals. The recognized speech may be transmitted from the server 23 to the target 25 through a wired or wireless communication network.).

Regarding Claims 5 and 16, Lee et al. teach: The method for providing data for training of claim 1, wherein the first electronic device is positioned at a first distance from the user, and the second electronic device is positioned at a second distance, which is a greater distance than the first distance (See rejection of claim 1 and [0078] The processor 19-2, may further calculate distances between a user and the terminals based on the times of arrival of the speech sound to each of the terminals. Finally, the processor 19-2 may recognize a command to control a target by integrating speech recognition results obtained from the speech signals using a weighted value determined based on the distances. [0092] A plurality of terminals may be positioned at different locations, and may be different distances apart from a speaker.).

Regarding Claims 6 and 17, Lee et al. teach: The method for providing data for training of claim 1, wherein an ambient noise at the second electronic device is higher than an ambient noise at the first electronic device, or a performance of a microphone of the second electronic device is lower than a performance of the microphone of the first electronic device (See rejection of claim 1 and [0043] While sitting on a sofa, a user can easily control through speech a smartphone or a laptop computer that is placed about dozens of centimeters away. However, the user cannot easily control an air conditioner or a TV that is placed about 3 to 4 meters away because current speech recognition technology provides high accuracy of speech recognition only in a case where speech is received dozens of centimeters away from where the speech is made. Thus, speech may not be recognized accurately if a location where the speech is received is few meters away from where the speech is made.).

Regarding Claims 7 and 18, Lee et al. teach: A method for obtaining data for training by a second electronic device, the method comprising: obtaining second voice data for a voice uttered by a user at a specific time through a microphone of the second electronic device; receiving a voice recognition result corresponding to first voice data from a first electronic device which obtained the first voice data for the voice uttered by the user at the specific time; and using the second voice data and the voice recognition result corresponding to the first voice data, as data for training a voice recognition model (See rejection of claim 1.).

Regarding Claims 8 and 19, Lee et al. teach: The method for obtaining data for training of claim 7, further comprising: receiving, from the first electronic device, a wake-up command to obtain the second voice data, wherein the obtaining of the second voice data comprises, in response to the wake-up command, obtaining the second voice data for the voice uttered by the user at the specific time through the microphone of the second electronic device(See rejection of claim 1 and [0052] The speech recognition method according to an embodiment is performed based on a network environment where a plurality of terminals, a server, and a target device are connected through a wired or wireless communication network. Each of the terminals may be devices that perform a speech recognition function, or may be connected to the server through a wired or wireless communication network. The server may be a device that receives speech signals through wired or wireless communication network, and integrates the received speech signals to recognize commands to control a target device. [0083] The server 23 may recognize a command by integrating these speech recognition results obtained from the speech signals. The server 23 may recognize a command by applying a weighted value according to distances between the speaker (U) and each of the terminals that have been calculated based on times of arrival when speech reaches each of the terminals from the speaker (U), and by integrating speech recognition results of these terminals. The recognized speech may be transmitted from the server 23 to the target 25 through a wired or wireless communication network.  [0092] other similarly configured terminals 31-1 also received speech sound at the same time…[0093] The server 33 recognizes a command by integrating speech signals transmitted from a plurality of terminals based on times of arrival when speech sound reaches each of the plurality of terminals. [0098] Further, the speech recognizer 339 may determine whether the identified words, syllables, or the like, are commands to control a specific target or not. The speech recognizer 339 may refer to various types of information, such as a database for identifying Korean words, syllables, or the like, a database for identifying English words, syllables, or the like, command information for control of TV sets, command information for control of an air-conditioner, and the like. These types of information may be stored in advance in the server 33 to be provided to the speech recognizer 339.).


Allowable Subject Matter
Claims 9-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al.(US 2018/0211665 A1) teach: [0156] As shown in the drawing, if user A 1400 speaks a voice input, only the first electronic device 1410, which is frequently or recently used by user A 1400, may be woken up. The second electronic device 1430, which is frequently or recently used by user B, may not wake up. For example, in a state where the first electronic device 1410 and the second electronic device 1430 are located within a specified distance (e.g., about 20 m), if user A 1400 is located between the first electronic device 1410 and the second electronic device 1430 and speaks a voice input including a specified word, the first electronic device 1410 and the second electronic device 1430 may receive the voice input with the same voice intensity at substantially and almost the same time. In this case, the first electronic device 1410 and the second electronic device 1430 may verify usage history information of user A 1400 to determine whether user A 1400 is a user who frequently use the first electronic device 1410 or the second electronic device 1430. If determining that user A 1400 is the user who frequently use the first electronic device 1410, the first electronic device 1410 may wake up.
Jeon et al.(US 2017/0103755 A1) teach: (Abstract) Disclosed are apparatuses and methods for processing a control command for an electronic device based on a voice agent. The apparatus includes a command tagger configured to receive at least one control command for the electronic device from at least one voice agent and to tag additional information to the at least one control command, and a command executor configured to, in response to the command tagger receiving a plurality of control commands, integrate the plurality of control commands based on additional information tagged to each of the plurality of control commands and to control the electronic device based on a result of the integration. 
BAE et al. (US 2017/0076726 A1) teach: (Abstract) An electronic device, a method for driving the electronic device, a voice recognition device, a method for driving the voice recognition device, and a non-transitory computer readable recording medium are provided. A voice recognition system includes an electronic device configured to selectively transmit a voice signal for voice utterance given by a user to an outside; and a voice recognition device configured to determine, as a recognition result of the transmitted voice signal, the recognition result that satisfies a predetermined condition among recognition results that are obtained by performing parallel processing of the transmitted voice signal through a plurality of voice recognizers and to provide the determined recognition result to the electronic device. [0094] Then, the voice recognition processor 410 may determine whether to process the received voice utterance by itself or to request the recognition result from the voice recognition device 120 of FIG. 1. For this, the voice recognition processor 410 first confirms the utterance length of the voice utterance. If the time period that is determined as a start and an end of the voice utterance is within a predetermined time range, the voice recognition processor 410 may process audio data of the voice utterance using the internal voice recognizers. In contrast, if the time period deviates from the predetermined time range, the voice recognition processor 410 may transmit the audio data of the voice utterance to the voice recognition device 120 through the communication interface 400. [0105] For example, if voice utterance given by a user is received, the controller 520 executes the voice recognition executor 540 and then transfers the voice utterance. Then, the voice recognition executor 540 derives the optimum recognition result for the received voice utterance and provides the derived recognition result to the controller 520 through parallel processing of the received voice utterance using a plurality of voice recognizers. Then, the controller 520 performs various operations on the basis of the corresponding recognition result.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656